Citation Nr: 0929020	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  08-13 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a cold injury, right lower extremity.  

2.  Entitlement to an initial rating in excess of 20 percent 
prior to March 26, 2009, for residuals of a cold injury, left 
lower extremity.  

3.  Entitlement to an initial rating in excess of 30 percent 
commencing March 26, 2009, for residuals of a cold injury, 
left lower extremity.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran service connection, with 
initial ratings of 20 percent for each lower extremity 
effective from August 27, 2004, for residuals of a cold 
injury.  The Veteran subsequently initiated and perfected 
appeals of these initial rating determinations.  

In an April 2009 rating decision, the Veteran was awarded an 
increased rating of 30 percent for the left lower extremity, 
effective March 26, 2009.  In its April 2009 rating decision, 
the RO stated this award constituted a full grant of the 
benefits sought on appeal.  However, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter 
remains in appellate status.  In light of the award of this 
staged rating, the issues on appeal have been modified as 
reflected above.  

In March 2009, the Veteran and his spouse testified before 
the undersigned Veterans Law Judge, seated at the RO.  


FINDINGS OF FACT

1.  The Veteran's residuals of a cold injury of the right 
lower extremity include pain, numbness, hyperhidrosis, and 
fungal infections of the toenails.  

2.  Prior to March 26, 2009, the Veteran's residuals of a 
cold injury to the left lower extremity included pain, 
numbness, hyperhidrosis, and fungal infections of the 
toenails.  

3.  The Veteran's residuals of a cold injury to the left 
lower extremity do not include muscle atrophy, Raynaud's 
phenomenon, or similar impairment necessitating a separate 
disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent and no 
higher for the Veteran's residuals of a cold injury of the 
right lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7122 (2008).  

2.  The criteria for an initial rating of 30 percent and no 
higher prior to March 26, 2009, for the Veteran's residuals 
of a cold injury of the left lower extremity are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 
(2008).  

3.  The criteria for an initial rating in excess of 30 
percent for the Veteran's residuals of a cold injury of the 
left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7122 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In August 2004, October 2004, and March 2006 letters, the 
Veteran was notified of the information and evidence needed 
to substantiate and complete the claims on appeal.  
Additionally, the March 2006 letter provided him with the 
criteria for the assignment of an effective date and initial 
rating, should his service connection claims be granted, as 
they subsequently were in August 2007.  Id.  The Board also 
notes that, in the present case, complete notice was also 
issued prior to the September 2007 adverse determination on 
appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, because the issues on appeal arise 
from the assignment of initial ratings, an issue downstream 
from the initial claim of service connection, no further 
duties attach, and VA has no further obligations in this 
regard.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded VA medical 
examination on several occasions, most recently in March 
2009.  The Board observes that additional evidence was 
recently submitted which has yet to be considered by the RO, 
the agency of original jurisdiction; however, in a May 2009 
signed statement, the Veteran waived such consideration, 
allowing the Board to review such evidence.  See 38 C.F.R. 
§ 20.1304 (2008).  In May 2009, the Veteran was afforded the 
opportunity to testify before the undersigned Veterans Law 
Judge, seated at the RO.  At his hearing, the Veteran 
testified that he receives private medical care for his feet 
from a Dr. Gilbroy.  He was informed of the importance of 
submitting those treatment records, and stated he would do so 
in 30 days.  In anticipation of the receipt of this evidence, 
the Veteran's appeal was held in abeyance for 30 days.  
However, to date the Veteran has neither submitted the 
aforementioned private medical records nor authorized VA to 
obtain them on his behalf.  In light of these facts, VA has 
no other obligations regarding this evidence.  While VA has a 
duty to assist the Veteran in substantiating his claim, that 
duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 
214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 
(2000) (Veteran cannot passively wait for help from VA).  The 
Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet 
received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claims have been fully developed, and he has been afforded 
all due notice; thus, adjudication of his claims at this time 
is warranted.  

II. Increased initial ratings

The Veteran seeks increased initial ratings for his service-
connected residuals of cold injuries to his lower 
extremities.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2008). 

The Veteran's residuals of cold injuries of the lower 
extremities are rated under Diagnostic Code 7122, for cold 
injury residuals.  Cold injury residuals are assigned a 20 
percent rating for arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A maximum rating of 30 percent 
rating is assigned for arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  Note (1) of Diagnostic Code 7122 instructs 
a separate evaluation for other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (2008).  

As an initial matter, the Board observes that the Veteran has 
been diagnosed with gout and diabetes mellitus, both of which 
result in peripheral neuropathy and other symptomatology of 
the lower extremities.  If the symptomatology from the 
service-connected cold injury residuals cannot be 
differentiated from any nonservice-connected connected 
neurological manifestations, the Court has held that, in such 
cases, VA is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does the same.  Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

a. Initial rating - Right lower extremity

At all times during the pendency of this appeal, the 
Veteran's residuals of a cold injury to the right lower 
extremity have been rated as 20 percent disabling.  

A VA medical examination of the Veteran's feet was afforded 
him in January 2005.  He reported sustaining cold injury to 
the feet during military service, and since that time, he has 
experienced pain, loss of sensation, and tingling from his 
feet to his knees bilaterally.  His symptoms existed year-
round, by his report.  He also reported recurrent fungal 
infections of the big toes.  No history of ulcerations, 
frostbite scars, loss of nails, edema, change in skin color, 
skin thickening or thinning, or excessive sweating was noted.  
On physical examination, he had normal gait and posture, 
without edema or atrophy of the lower extremities.  His skin 
was dry and soft, without ulceration, atrophy, or hair loss.  
Fungus was visible in all toenails, which were also described 
as deformed.  Peripheral neuropathy was noted on neurological 
evaluation.  Reflexes were not present, and sensory 
perception was diminished.  He was without motor weakness, 
loss of tissue, or pain on motion.  Peripheral pulses were 
evident bilaterally, and he was without vascular 
insufficiency.  A January 2005 VA X-ray of the right foot 
revealed mild hallux valgus with minimal degenerative 
changes.  Bony alignment and soft tissue were otherwise 
within normal limits.  

In a February 2006 written statement, E.R.P., M.D., stated 
the Veteran had peripheral neuropathy resulting from cold 
injury to the feet.  Dr. P. indicated that the exposure to 
cold restricted the blood vessels in the lower extremities, 
resulting in nerve hypoxia and causing pain and 
incapacitation.  Additional private treatment records from 
the Advance Spine and Pain Center confirm the Veteran's 
reports of longstanding bilateral foot pain, increasing in 
the past several years.  On physical examination his lower 
extremities were without clubbing, cyanosis, or edema.  
Peripheral pulses were 2+ on the right and 1+ on the left.  
Sensation was diminished in both lower extremities.  A 
January 2006 arterial ultrasound of the lower extremities was 
negative for significant arterial obstruction.  

A VA cold injury protocol examination was afforded the 
Veteran in June 2008.  He reported constant pain and 
numbness, and a "pins and needles" feeling from the toes to 
the knees bilaterally.  He also stated his feet sweated 
excessively, such that they were "soaking wet" within an 
hour after putting on his socks.  The Veteran described the 
tingling, weakness, loss of sensation, and cold sensitivity 
of his feet as moderate.  On physical examination, the 
Veteran was without tissue loss in either foot, Raynaud's 
phenomenon, edema, or swelling, but he was positive for 
hyperhidrosis.  Color was not abnormal, and there was no 
ulceration, thickness, or skin breakdown of the feet.  Fungal 
infections were present along the nails of both feet.  His 
gait and peripheral pulses were within normal limits.  
Sensation was normal.  Nerve conduction studies performed 
that same month were also within normal limits.  

Most recently, a VA medical examination was afforded the 
Veteran in March 2009.  The Veteran continued to report 
chronic pain and hyperhidrosis of the feet.  His pain 
worsened with cold weather and use.  A history of skin 
thickening, loss of toenails of both feet, and loss of 
sensation were also reported by the Veteran.  Tingling, 
weakness, and cold sensitivity were all characterized as 
moderate, and loss of sensation was severe, based on the 
Veteran's report.  On physical examination, the Veteran's 
feet were without tissue loss, Raynaud's phenomenon, edema, 
or swelling.  Both feet exhibited fungal infections of the 
nails of the feet.  Color was not abnormal, and there was no 
ulceration, thickness, or skin breakdown of the feet.  His 
gait and peripheral pulses were within normal limits.  
However, excessive sweating was noted.  X-rays of the feet 
were within normal limits, without evidence of bone or joint 
pathology.  

According to his outpatient VA clinical treatment records, 
the Veteran has on several occasions reported a recurrent 
"pins and needles" sensation involving the toes.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence supports an initial rating 
of 30 percent for the Veteran's residuals of a cold injury to 
the right lower extremity.  Specifically, the Board finds the 
Veteran exhibits at least two of the criteria for a 30 
percent rating under Diagnostic Code 7122.  According to the 
various VA examination reports, the Veteran's right foot 
exhibits hyperhidrosis, and the Veteran reported the same at 
his May 2009 personal hearing.  The examination reports also 
confirm nail abnormalities, in the form of fungal infections.  
In light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 30 
percent rating is warranted for the Veteran's residuals of a 
cold injury of the right lower extremity.  

As noted above, a 30 percent rating represents the maximum 
schedular rating under Diagnostic Code 7122 for residuals of 
cold injuries.  Note (1) of Diagnostic Code 7122 also allows 
the award of separate disability ratings for additional 
disability such as Raynaud's phenomenon or muscle atrophy if 
such disability is present and has not been used to justify 
an increase under Diagnostic Code 7122.  See also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In the present case, the 
Veteran has not demonstrated Raynaud's phenomenon, muscle 
atrophy, or similar disability which would support a separate 
compensable rating.  According to the various examination 
reports, he has no tissue loss of the right lower extremity, 
and his peripheral pulses have been within normal limits 
bilaterally.  His X-rays of the feet are negative for bony or 
joint abnormality, and a private January 2006 arterial 
ultrasound of the lower extremities was negative for 
significant arterial obstruction.  Finally, a June 2008 VA 
nerve conduction study was within normal limits.  Overall, 
the evidence supports a 30 percent rating and no higher for 
the Veteran's residuals of a cold injury to the right lower 
extremity.  As the Veteran has not exhibited a higher degree 
of disability during the pendency of this appeal, a staged 
rating is not warranted at the current time.  See Fenderson, 
supra.  

In conclusion, an initial rating of 30 percent and no higher 
is warranted for the Veteran's residuals of a cold injury of 
the right foot for the duration of the appeal period.  As a 
preponderance of the evidence is against the award of an 
initial rating in excess of 30 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

b. Left lower extremity

As noted in the introduction, the Veteran has been afforded a 
staged rating in the present case.  He has been granted an 
initial rating of 20 percent prior to March 26, 2009, and a 
30 percent disability rating thereafter.  Each of these 
periods will be considered in turn.  

A VA medical examination of the Veteran's feet was afforded 
him in January 2005.  He reported sustaining cold injury to 
the feet during military service, and since that time, he has 
experienced pain, loss of sensation, and tingling from his 
feet to his knees bilaterally.  His symptoms existed year-
round, by his report.  He also reported recurrent fungal 
infections of the big toes.  No history of hyperhidrosis, 
ulcerations, frostbite scars, loss of nails, edema, change in 
skin color, skin thickening or thinning, or excessive 
sweating was noted.  On physical examination, he had normal 
gait and posture, without edema or atrophy of the lower 
extremities.  His skin was dry and soft, without ulceration, 
atrophy, or hair loss.  Fungus was visible in all toenails, 
which were also described as deformed.  Peripheral neuropathy 
was noted on neurological evaluation.  Reflexes were not 
present, and sensory perception was diminished.  He was 
without motor weakness, loss of tissue of the left lower 
extremity, or pain on motion.  Peripheral pulses were evident 
bilaterally, and he was without vascular insufficiency.  A 
January 2005 VA X-ray of the left foot revealed mild hallux 
valgus with minimal degenerative changes.  Bony alignment and 
soft tissue were otherwise within normal limits.  

In a February 2006 written statement, E.R.P., M.D., stated 
the Veteran had peripheral neuropathy resulting from cold 
injury to the feet.  Dr. P. indicated that the exposure to 
cold restricted the blood vessels in the lower extremities, 
resulting in nerve hypoxia and causing pain and 
incapacitation.  Additional private treatment records from 
the Advance Spine and Pain Center confirm the Veteran's 
reports of longstanding bilateral foot pain, increasing in 
the past several years.  On physical examination his lower 
extremities were without clubbing, cyanosis, or edema.  
Peripheral pulses were 2+ on the right and 1+ on the left.  
Sensation was diminished in both lower extremities.  A 
January 2006 arterial ultrasound of the lower extremities was 
negative for significant arterial obstruction.  

A VA cold injury protocol examination was afforded the 
Veteran in June 2008.  He reported constant pain and 
numbness, and a "pins and needles" feeling from the toes to 
the knees bilaterally.  He also stated his feet sweated 
excessively, such that they were "soaking wet" within an 
hour after putting on his socks.  The Veteran described the 
tingling, weakness, loss of sensation, and cold sensitivity 
of his feet as moderate.  On physical examination, the 
Veteran was without tissue loss in either foot, Raynaud's 
phenomenon, edema, or swelling, but he was positive for 
hyperhidrosis.  Color was not abnormal, and there was no 
ulceration, thickness, or skin breakdown of the feet.  Fungal 
infections were present along the nails of both feet.  His 
gait and peripheral pulses were within normal limits.  
Sensation was normal.  Nerve conduction studies performed 
that same month were also within normal limits.  

According to his outpatient VA clinical treatment records, 
the Veteran has on several occasions reported a recurrent 
"pins and needles" sensation involving the toes.  

After considering the totality of the record, the Board finds 
the evidence supports an initial rating of 30 percent prior 
to March 26, 2009, for the Veteran's residuals of a cold 
injury to the left lower extremity.  Specifically, the Board 
finds the Veteran exhibits at least two of the criteria for a 
30 percent rating under Diagnostic Code 7122.  According to 
the various VA examination reports, the Veteran's left foot 
exhibits hyperhidrosis, and the Veteran reported the same at 
his May 2009 personal hearing.  The examination reports also 
confirm nail abnormalities, in the form of fungal infections.  
The Board observes both these characteristics were noted on 
VA and private examinations prior to March 2009.  In light of 
38 C.F.R. §§ 4.3 and 4.7, the Board finds a 30 percent rating 
is warranted for the period prior to March 26, 2009, for the 
Veteran's residuals of a cold injury of the left lower 
extremity.  As the Veteran's disability rating has been 
increased to 30 percent for all times during the pendency of 
this appeal, entitlement to an initial rating in excess of 30 
percent will be discussed in further detail below.  

Most recently, a VA medical examination was afforded the 
Veteran in March 2009.  The Veteran continued to report 
chronic pain and hyperhidrosis of the feet.  His pain 
worsened with cold weather and use.  A history of skin 
thickening, loss of toenails of both feet, and loss of 
sensation were also reported by the Veteran.  Tingling, 
weakness, and cold sensitivity were all characterized as 
moderate, and loss of sensation was severe, based on the 
Veteran's report.  On physical examination, the Veteran's 
feet were without tissue loss, Raynaud's phenomenon, edema, 
or swelling.  Both feet exhibited fungal infections of the 
nails of the feet.  Color was not abnormal, and there was no 
ulceration, thickness, or skin breakdown of the feet.  His 
gait and peripheral pulses were within normal limits.  
However, excessive sweating was noted.  X-rays of the feet 
were within normal limits, without evidence of bone or joint 
pathology.  

Nevertheless, the Board finds a disability rating in excess 
of 30 percent is not warranted for the Veteran's residuals of 
a cold injury to the left lower extremity for any period 
during the pendency of this appeal.  As noted above, a 30 
percent rating represents the maximum schedular rating under 
Diagnostic Code 7122 for residuals of cold injuries.  Note 
(1) of Diagnostic Code 7122 allows the award of separate 
disability ratings for additional disability such as 
Raynaud's phenomenon or muscle atrophy if such disability is 
present and has not been used to justify an increase under 
Diagnostic Code 7122.  See also Esteban, supra.   In the 
present case, the Veteran has not demonstrated Raynaud's 
phenomenon, muscle atrophy, or similar disability which would 
support a separate compensable rating.  According to the 
various examination reports, he has no tissue loss, and his 
peripheral pulses have been within normal limits bilaterally.  
His X-rays of the feet are negative for bony or joint 
abnormality, and a private January 2006 arterial ultrasound 
of the lower extremities was negative for significant 
arterial obstruction.  Finally, a June 2008 VA nerve 
conduction study was within normal limits.  Overall, the 
evidence supports a 30 percent rating and no higher for the 
Veteran's residuals of a cold injury to the left lower 
extremity.  As the Veteran has not exhibited a higher degree 
of disability during the pendency of this appeal, a staged 
rating is not warranted at the current time.  See Fenderson, 
supra.  

In conclusion, an initial rating of 30 percent and no higher 
is warranted for the entire pendency of this appeal for the 
Veteran's residuals of a cold injury of the left foot.  As a 
preponderance of the evidence is against the award of an 
initial rating in excess of 30 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  
 
c.  Extraschedular consideration

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has alleged that his service-connected 
lower extremity disability adversely affects his ability to 
obtain and maintain employment.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id. 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
acknowledges that the Veteran has testified missing work on 
several occasions due to his foot pain, and has submitted a 
written statement from his supervisor confirming his report.  
However, the Board observes that the Veteran remains 
employed, according to his May 2009 hearing testimony, and 
has not experienced hospitalization or extended absences from 
work due to his disability.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations 
of the service-connected lower extremity disability.  See 38 
U.S.C.A. § 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to an initial rating of 30 percent and no higher 
for the Veteran's residuals of a cold injury to the right 
lower extremity is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

Entitlement to an initial rating of 30 percent and no higher 
prior to March 26, 2009, for the Veteran's residuals of a 
cold injury of the left lower extremity is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.  
.  
Entitlement to an initial rating in excess of 30 percent for 
the Veteran's residuals of a cold injury of the left lower 
extremity is denied.  




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


